Taliaeerro, J.
In this case suit is brought on a promissory note, made by Biegel, the defendant, in favor of the plaintiff, for $737, with *180interest at eight per cent, per annum from date, fifteenth of May, 1868. The defense is, that the note sued on was given in renewal oí one, the consideration of which was Confederate money. The plaintiff obtained judgment, and the defendant appeals.
Suit was brought on tho first note which the defendant gave the plaintiff. It was dated January 1, 1862, and made payable one year after date. This suit was compromised by the parties, in May, 1868, and the note now sued on given. The only evidence bearing directly on the consideration of the note first given, is that of the parties themselves, and, as not unfrequently happens where plaintiff and defendant confront each other under oath in a court of justice, their testimony is antipodal. In this case we think the scale, so nicely balanced, is turned in favor of the plaintiff, by facts stated by some of the witnesses, and from the fact, also, that the note sued on was given in a compromise of the previous litigation between tho parties, and which might form a valid consideration. C. C., article 3045.
It is therefore ordered, adjudged and decreed that the judgment of tho district court be affirmed, with costs in both courts.